              Case: 1:20-cv-00209 Document #: 10 Filed: 04/06/20 Page 1 of 1 PageID #:112


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 1:20-CV-00209
NORTHERN DISTRICT OF ILLINOIS

                                         Republic Technologies (NA), LLC and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                                    Fedaa Masood d/b/a Sunshine Food-4 and Efedaa Masood
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                                     Summons & Complaint


PARTY SERVED: EFEDAA MASOOD

METHOD OF SERVICE: Personal Service - By personally delivering copies to EFEDAA MASOOD.

DATE & TIME OF DELIVERY: 04/04/2020 at 1:10 PM

ADDRESS, CITY AND STATE: 17754 BERNARD DR ##D, ORLAND PARK, IL 60467

DESCRIPTION: Middle Eastern, Male, 25, 5'6'', 180 lbs, Black hair



I declare under penalties of perjury that the information contained herein is true and correct.




_______________________________________________
Chris Adlington, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 6th day of April, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: The Ticktin Law Group                                                                                        Tracking #: 433444
FILE #: 17-0063
